In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐2800 
ARLENE NUÑEZ and VERONICA L. MARTINEZ, 
                                    Plaintiffs‐Appellants, 

                                  v. 

INDIANA DEPARTMENT OF CHILD SERVICES, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
         No. 2:14‐cv‐00293‐JD‐JEM — Jon E. DeGuilio, Judge. 
                     ____________________ 

     ARGUED JANUARY 22, 2016 — DECIDED APRIL 5, 2016 
                ____________________ 

   Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. The Indiana Department of Child 
Services  (“DCS”)  oversees  state  child  protection  services, 
child  support  enforcement,  and  the  Indiana  foster  care  sys‐
tem.  For  nine  years,  plaintiffs  Arlene  Nuñez  and  Veronica 
Martinez worked as investigators in the DCS Gary office. On 
August 20, 2014, Nuñez and Martinez sued the DCS for vio‐
lations  of  the  overtime  provisions  of  the  federal  Fair  Labor 
Standards Act (“FLSA”), 29 U.S.C. § 207(a). They allege that 
2                                                        No. 15‐2800 

DCS required them to work during lunch and to remain on 
call after their shifts, despite being paid for only forty hours 
per  week.  Plaintiffs  seek  injunctive  and  declaratory  relief, 
damages, and attorney fees. 
    In Alden v. Maine, 527 U.S. 706 (1999), the Supreme Court 
held  that  enactment  of  the  federal  FLSA  did  not  abrogate 
states’  Eleventh  Amendment  immunity,  but  the  Court  left 
open the possibility that states could consent to such suits. Id. 
at 754–55. Plaintiffs argue that Indiana has given consent, but 
the district court held that it has not. 
    The district court’s judgment said that the complaint was 
dismissed  without  prejudice.  Dismissal  of  just  a  complaint 
(not  the  action  itself),  and  without  prejudice  at  that,  would 
ordinarily pose a problem for our appellate jurisdiction. See, 
e.g.,  Luevano  v.  Wal‐Mart  Stores,  Inc.,  722  F.3d  1014,  1020–21 
(7th Cir. 2013). By entering a separate final judgment under 
Federal Rule of Civil Procedure 58, however, the district court 
made clear that it thought it was done with the case. Also, the 
dismissal based on Eleventh Amendment immunity was not 
based on a defect that could have been cured by amending the 
complaint. Under these circumstances, this dismissal without 
prejudice was final in practical terms and amounted to an ap‐
pealable final judgment. See Hill v. Potter, 352 F.3d 1142, 1144–
45 (7th Cir. 2003); United States v. City of Milwaukee, 144 F.3d 
524, 528 n.7 (7th Cir. 1998) (collecting cases). 
    We review the district court’s decision de novo, Defender Se‐
curity Co. v. First Mercury Insurance Co., 803 F.3d 327, 331 (7th 
Cir. 2015), and we affirm. 
   The  Eleventh  Amendment  grants  states  immunity  from 
private suits in federal court without their consent. Seminole 
No. 15‐2800                                                           3

Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996); McDonough As‐
sociates, Inc. v. Grunloh, 722 F.3d 1043, 1049 (7th Cir. 2013). An 
agency  of  the  state  receives  this  same  immunity.  Alabama  v. 
Pugh, 438 U.S. 781, 781–82 (1978) (per curiam); Kroll v. Board of 
Trustees of Univ. of Illinois, 934 F.2d 904, 907 (7th Cir. 1991). 
    There  are  three  exceptions  to  Eleventh  Amendment  im‐
munity. Marie O. v. Edgar, 131 F.3d 610, 615 (7th Cir. 1997). The 
first—suits  against  state  officials  seeking  only  prospective   
equitable  relief—was not raised  here.  See id., citing Ex parte 
Young, 209 U.S. 123, 159–60 (1908). The second—where Con‐
gress has abrogated a state’s immunity through an unequivo‐
cal exercise of valid legislative power—does not apply here. 
Alden,  527  U.S.  at 754–55 (FLSA does not abrogate Eleventh 
Amendment immunity). 
    Plaintiffs rely on the third exception here: a state’s waiver 
of immunity and consent to suit in federal court. See College 
Savings Bank v. Florida Prepaid Postsecondary Education Expense 
Board, 527 U.S. 666, 675 (1999); see also Lapides v. Board of Re‐
gents of Univ. System of Georgia, 535 U.S. 613 (2002) (state’s re‐
moval of suit to federal court amounted to waiver of Eleventh 
Amendment immunity in that suit). 
    The “test for determining whether a State has waived its 
immunity from federal‐court jurisdiction is a stringent one.” 
Atascadero  State  Hospital  v.  Scanlon,  473  U.S.  234,  241  (1985). 
Waiver must be “stated by the most express language or by 
such overwhelming implications from the text” as to leave no 
doubt. Edelman v. Jordan, 415 U.S. 651, 673 (1974) (internal quo‐
tation mark  omitted); see  also  Mueller v. Thompson, 133 F.3d 
1063, 1064 (7th Cir. 1998) (waiver requires that “the state has 
made its intention to waive its rights under the amendment 
4                                                      No. 15‐2800 

clear”). Constructive consent will not overcome the presump‐
tion of Eleventh Amendment immunity. Edelman, 415 U.S. at 
673–74. Despite the language in Edelman allowing a finding of 
implied waiver, at least if it is based on “overwhelming impli‐
cations” from statutory text, we have said more broadly that 
“implicit waivers won’t do; the court must be highly confident 
that the state really did intend to allow itself to be sued in fed‐
eral  court.”  Mueller,  133  F.3d  at  1064.  As  shown  below,  we 
need not resolve this tension between these opinions because 
the statutory text provides no “overwhelming implications” 
of waiver. 
    Nuñez  and  Martinez  argue  first  that  we  can  find  an  ex‐
press waiver in the text of the Indiana Code. They rely on lan‐
guage in the Indiana statute providing a statute of limitations 
for  contract  claims  against  the  state.  The  statute  provides: 
“Any person having a claim against the state arising out of an 
express  or  implied  contract  may  bring  suit  within  ten  (10) 
years after accrual of the claim.” Ind. Code § 34‐13‐1‐1(a). The 
express  language  of  this  provision  does  not  waive  Eleventh 
Amendment immunity for any general category of claims or 
for FLSA claims in particular. 
    The  Supreme  Court  has  rejected  a  finding  of  waiver  of 
Eleventh  Amendment  immunity  based  on  such  a  general 
statement allowing suit against the state, even when the state‐
ment was coupled with an express agreement to obey a spe‐
cific federal law. Florida Dep’t of Health and Rehabilitative Ser‐
vices v. Florida Nursing Home Ass’n, 450 U.S. 147, 149–50 (1981) 
(per curiam) (statute allowing a state to “be sued” and prom‐
ising to “abide by … the Title XIX Medicaid Program” did not 
waive the state’s immunity for suit alleging insufficient Med‐
No. 15‐2800                                                          5

icaid reimbursements). Nor are there “overwhelming impli‐
cations” from the statutory text or related provisions showing 
that  this  statute  of  limitations  was  also  meant  to  waive  im‐
munity from FLSA suits. Instead, § 34‐13‐1‐1(a) functions pri‐
marily as a statute of limitations for contract disputes with the 
state.  See  Januchowski  v.  Northern  Indiana  Commuter  Transp. 
Dist., 905 N.E.2d 1041, 1048–49 (Ind. App. 2009).  
    The plaintiffs also compare § 34‐13‐1‐1(a) to § 34‐13‐3‐5(f), 
which  states  that  the  Indiana  Tort  Claims  Act  “shall  not  be 
construed as … a waiver of the eleventh amendment.” Since 
the  state  took  the  trouble  to  withhold  consent  explicitly  for 
tort claims, plaintiffs argue, its failure to do the same for con‐
tract claims signals consent to federal court jurisdiction over 
them.  This  statutory  interpretation  argument  might  have 
some force in other contexts, but it runs contrary to the strong 
presumption  against  waiver  of  Eleventh  Amendment  im‐
munity.  Under  plaintiff’s  logic,  one  express  disclaimer  of 
waiver  for  one  category  of  cases  would  be  transformed  by 
canons  of  statutory  interpretation  into  a  sweeping  implied 
waiver of immunity for every other category of cases. Under 
the  strong  presumption  against  waiver,  however,  Indiana’s 
extra caution shown by an express disclaimer of a waiver for 
tort and civil rights suits cannot undermine the presumption 
against waiver for every other sort of claim against the state. 
Any Eleventh Amendment waiver must be clear, not faintly 
implied from silence using canons of statutory construction. 
    Nuñez and Martinez also suggest a more circuitous route 
from  § 34‐13‐1‐1(a)  to consent to  suit under the FLSA. They 
rely  upon  this  logical  chain:  (1)  Indiana  allows  suits  to  be 
brought against the state for violations of express and implied 
contracts,  (2)  an  employment  relationship  is  a  contract  for 
6                                                         No. 15‐2800 

purposes of Indiana law, and (3) the FLSA’s requirements are 
embedded in all employment relationships and thus in con‐
tracts. Ergo, conclude plaintiffs, Indiana has consented to fed‐
eral FLSA suits by its employees. This path around the Elev‐
enth Amendment amounts to a creative argument for the sort 
of implied waiver that, as the Supreme Court has said, is not 
sufficient. See, e.g., College Savings Bank, 527 U.S. at 678, citing 
Edelman, 415 U.S. at 673. 
     The district court illustrated the barrier to this argument 
by correctly comparing this case to Mueller v. Thompson, 133 
F.3d 1063 (7th Cir. 1998), where we rejected a stronger argu‐
ment for a state’s waiver of Eleventh Amendment immunity 
for  FLSA  claims.  In  Mueller,  a  Wisconsin  statute  authorized 
suits against the state as an employer for overtime pay. The 
statute also expressly incorporated the FLSA in defining what 
constituted overtime work. We nevertheless rejected the claim 
that  this  “chain  of  provisions  effects  a  waiver  of  the  State’s 
Eleventh  Amendment  immunity  from  suit  in  federal  court 
under the FLSA.” Id. at 1064. As in Mueller, the state statute 
here refers only to state law. The fact that a state incorporates 
the standards of the federal FLSA into employment contracts 
“does not transform state into federal law, any more than by 
copying the Federal Rules of Civil Procedure a state turns its 
procedural code into federal law.” Id.  
    Plaintiffs  attempt  to  distinguish  Mueller  by  arguing  that 
the Wisconsin statute had been enacted in 1971, just five years 
after Congress amended the FLSA to extend it to most state 
and local government employees, and when the constitution‐
ality of applying the FLSA to state employees was still unset‐
tled. See generally Maryland v. Wirtz, 392 U.S. 183 (1968), over‐
ruled by National League of Cities v. Usery, 426 U.S. 833 (1976), 
No. 15‐2800                                                         7

in turn overruled by Garcia v. San Antonio Metropolitan Transit 
Auth., 469 U.S. 528 (1985). When Indiana enacted the current 
codification of § 34‐13‐1‐1 in 1998, plaintiffs argue, application 
of the FLSA to state employees was settled law, so we should 
infer that Indiana legislators made a deliberate choice not to 
preserve sovereign immunity expressly in statutory text. 
     This  argument  runs  into  three  problems,  each  of  which 
would be sufficient to reject it. First, application of the FLSA 
to state employees was not settled in 1998, as shown by the 
Supreme  Court’s  decision  in  Alden  v.  Maine,  527  U.S.  706 
(1999), which held under the Eleventh Amendment that Con‐
gress could not subject states to FLSA suits even in state courts 
without the states’ consent. Second, the argument again relies 
on an erroneous presumption in favor of waiver. States must 
explicitly  waive sovereign immunity, not  explicitly preserve 
it. Finally, the argument reads far too much into the 1998 re‐
codification of Title 34 of the Indiana Code dealing with civil 
procedure. Public Law 1‐1998 was intended to recodify exist‐
ing law, not to change substantive law, and certainly not to do 
anything  as  substantive  as  implicitly  waive  the  state’s  Elev‐
enth  Amendment  immunity.  See  Ind.  Code  § 34‐7‐1‐4  (in‐
structions  on  how  to  construe  recodification  act  of  1998); 
Cheri A. Harris, Cleaning House in Title 34: Recodification of the 
Civil Code of 1881, Res Gestae, April 1998, at 26 (“An effort is 
made to resolve ambiguities in current law whenever possi‐
ble, but with the condition that no substantive changes are to 
be made in the law.”). The recodification of the older statute 
of  limitations  did  not  indicate  any  deliberate  choice  by  the 
state to waive the protections of the Eleventh Amendment. 
   The judgment of the district court is AFFIRMED.